In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00084-CR
                              __________________

                     JERRI RENEE PARRISH, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                      Trial Cause No. 17-28313
__________________________________________________________________

                         MEMORANDUM OPINION

      To carry out the plea agreement Jerri Renee Parrish made with the State, the

trial court found Parrish guilty of robbery, assessed a ten-year sentence, but then

suspended the sentence and signed an order placing Parrish on community

supervision for ten years.1 Over a year later, the State moved to revoke the




      1
       Tex. Penal Code Ann. § 29.02 (Robbery).
                                      1
community-supervision order, alleging Parrish had violated five conditions of the

order.

         When the trial court conducted a hearing on the State’s motion to revoke,

Parrish pleaded “true” to two of the allegations in the State’s motion. After Parrish

pleaded true to violating the order, the trial court granted the motion and then

sentenced Parrish to prison for eight years. Even though Parrish admitted in the

hearing to having violated two of the conditions of the community-supervision order,

she nonetheless filed a pro se notice of appeal after the trial court signed the

judgment and ordered her sentence to be executed.

         After Parrish appealed, the attorney the trial court appointed to represent her

on the appeal filed a brief in her appeal. In the brief, Parrish’s court-appointed

attorney argues that Parrish’s appeal is frivolous.2 The Court’s records also reflect

that Parrish’s attorney sent Parrish a letter advising that she had the right to file a pro

se brief. The attorney’s letter states that the attorney sent Parrish a copy of the

reporter’s record and the clerk’s record in her case. While Parrish could have filed a

pro se response, the Court’s records do not show she did so.

         We have independently reviewed the records and counsel’s brief. Based on

our review, we agree with counsel’s conclusion that Parrish’s appeal is frivolous.



         2
      See Anders v. California, 386 U.S. 738, 744 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
                                     2
Therefore, we need not require the trial court to appoint another attorney to re-brief

Parrish’s appeal.3 Because no arguable issues support Parrish’s appeal, we affirm the

trial court’s judgment.4

      AFFIRMED.



                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on January 24, 2022
Opinion Delivered March 23, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




      3
        Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
      4
        Parrish may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3